Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 2, 4-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 6-7, 9-11, 13, 16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung U.S. Patent/PG Publication 7053915in view of Chou U.S. Patent/PG Publication 20150155006.
Regarding claim 1:
    (Original) An electronic device comprising: 
 a display (Jung C4 L15-38 means for displaying output 101).
 a camera module (Jung C4 L15-38 image capturing device 100).
 a microphone (Jung C4 L15-38 microphone 105).
 and at least one processor, wherein the at least one processor is configured to: (Jung C4 L15-38 means for processing and controlling 102).
 display an image acquired using the camera module through the display (Jung C4 L15-38 The image of the user is superimposed with a hat image 107, sunglasses image 108, or any other predefined virtual object images.).
 activate the microphone; receive first music through the microphone (Jung C1 L25-40 Karaoke, noraebang, (a kind of Korean sing-along entertainment system similar to karaoke), and other sing-along systems are a few examples of popular audio-visual entertainment systems. Although there are various types of karaoke systems, they traditionally consist of a microphone, music/sound system, video display system, controlling system, lighting, and several other peripherals).
 select a first augmented reality (AR) object based on a genre of the first music (Jung C6 L30-49 The images for virtual objects 502 like musical instruments, such as a virtual guitar image 111, may also be added to the final virtual background image in the exemplary embodiment.)(Jung C4 L15-39The user can select different virtual objects by a motion-based, touch-free interaction 115 process.) since the user selects virtual objects, and it will be based at least in part on the genre – for example a virtual guitar would not be select for a genre that does not use guitars.
 and display the first AR object in a state of being superimposed on the image (Jung C2 L40-49 The background can also be aesthetically augmented for decoration by the virtual objects. Virtual musical instrument images, such as guitars, pianos, and drums, can be added to the background. The individual instrument images can be attached to the user's image, and the instrument images can move along with the user's movement. The user can also play the virtual instrument by watching the instrument on screen and moving his hands around the position of the virtual instrument. This allows the user to participate further in the experience and therefore increases enjoyment.)

display an image acquired using the camera module through the display (Chou [0042]The image retrieving unit 404 is such as a camera module inside the portable electronic apparatus for producing a personal image.)
activate the microphone; receive first music through the microphone (Chou [0031] It is noted that the audio signals may be retrieved from the music files stored or generated in the portable electronic apparatus 10, or may be from external source through the microphone.)
select a first augmented reality (AR) object (Chou [0032] That means portable electronic apparatus 10 creates the personalized rhythm video according to the personalized rhythm setting, and its associated audio signals and personalized image. The personalized rhythm video is displayed onto the display 101 of the apparatus 10. For example, the personalized rhythm video is such as showing a face image which shakes with a specific frequency. This rhythm video may be modified by colors, geometric elements, image evolvement, speed change, and its variant rhythm modes for reflecting the personal emotion, reaction or feeling about the audio signals. The rhythm modes may be a rotation mode, a nodding mode, or a beating mode. The image may be shown as a planar image or a three-dimensional image. )
based on a genre of the first music (Chou [0031] The audio features may be extracted from the signals in a frequency domain, and the features are such as the frequency, tempo, volume, intensity and/or genre of music. Further, a corresponding personalized rhythm setting is obtained.)
 and display the first AR object in a state of being superimposed on the image (Chou [0033] Reference is made to FIG. 2. FIG. 2 shows a schematic diagram depicting a group rhythm image generated by the system according to the present invention.)

Regarding claim 3:
    (Original) The electronic device of claim 1, has all of its limitations taught by Jung in view of Chou. Jung further teaches  wherein the at least one processor is configured to:
 identify whether or not the electronic device reproduces second music in a state in which the microphone is not activated (Jung C6 L20-30 The music is also stored in the music box 402. They are loaded at the beginning of the execution and can be selected using the touch-free user interaction 115 process.).
 select a second AR object based on the second music in response to identifying that the electronic device reproduces the second music (Jung C6 L30-49 The images for virtual objects 502 like musical instruments, such as a virtual guitar image 111, may also be added to the final virtual background image in the exemplary embodiment.)(Jung C4 L15-39The user can select different virtual objects by a motion-based, touch-free interaction 115 process.)
 and display the second AR object in a state of being superimposed on the image (Jung C2 L40-49 The background can also be aesthetically augmented for decoration by the virtual objects. Virtual musical instrument images, such as guitars, pianos, and drums, can be added to the background. The individual instrument images can be attached to the user's image, and the instrument images can move along with the user's movement. The user can also play the virtual instrument by watching the instrument on screen and moving his hands around the position of the virtual instrument. This allows the user to participate further in the experience and therefore increases enjoyment.)
Regarding claim 6:
    (Original) The electronic device of claim 1, has all of its limitations taught by Jung in view of Chou. Chou further teaches  wherein the at least one processor is configured to:
 determine a genre of the first music based on at least one of beats per minute (BPM), an amplitude, or a frequency of the first music (Chou [0081] Genre of music may also be determined by analyzing the rhythm.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to determine genre as taught by Chou. The rationale for doing so would have been that it is a simple substitution of how/where the genre is generated, where Chou calculates it via the computer and in Jung the user determines it. Therefore it would have been obvious to combine Chou with Jung to obtain the invention.
Regarding claim 7:
    (Original) The electronic device of claim 1, has all of its limitations taught by Jung in view of Chou. Jung further teaches  further comprising: 
 memory configured to store a plurality of AR objects, wherein the at least one processor is configured to:
 select the first AR object corresponding to the genre of the first music among the plurality of AR objects stored in the memory (Jung C4 L15-38 The image of the user is superimposed with a hat image 107, sunglasses image 108, or any other predefined virtual object images.) (Jung C2 L40-49 The background can also be aesthetically augmented for decoration by the virtual objects. Virtual musical instrument images, such as guitars, pianos, and drums, can be added to the background. The individual instrument images can be attached to the user's image, and the instrument images can move along with the user's movement. The user can also play the virtual instrument by watching the instrument on screen and moving his hands around the position of the virtual instrument. This allows the user to participate further in the experience and therefore increases enjoyment.)
Regarding claim 9:
    (Currently Amended) The electronic device of claim 1, has all of its limitations taught by Jung in view of Chou. Chou further teaches  further comprising: 
 a communication module, wherein the at least one processor is configured to:
 transmit a signal about the first music to the-a server through the communication module and receive information about the first music from the server, and the information about the first music includes information the genre of the first music (Chou [0034] In an embodiment, the system for implementing the rhythm visualization may be separately disposed in the portable electronic apparatuses the people hold, and a server host. The every portable electronic apparatus may be communicated with the server host over a communication network.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to process remotely as taught by Chou. The rationale for doing so would have been that it is a simple substitution of where the information is being processed, where the information is still being processed in the same way and with the same result. Therefore it would have been obvious to combine Chou with Jung to obtain the invention.
Regarding claim 10:
    (Original) The electronic device of claim 1, has all of its limitations taught by Jung in view of Chou. Jung further teaches  wherein the at least one processor is configured to:
 display an indicator for representing existence of at least one AR object about the first music through the display (Jung C6 L11-18 The virtual objects are selected by the user in real-time through the touch-free user interaction 115 interface.).
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 9. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 10. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616